ROSE, Circuit Judge.
The sole question in this case is whether a ship in need of repairs is liable iii rem for the cost of a survey made for the purpose of determining the nature and extent of the repairs needed to maleé her seaworthy for dry and perishable cargo and to class and register her in the American Bureau of Shipping, the order for such survey having been given by such persons and under such circumstances as would have created a maritime lien upon the ship *323in favor of those who had actually repaired it by direction of the individuals who had caused the survey to be made. Most prudent masters and owners would regard such a survey as a necessary initial outlay for the repair of their ship. We are of the same mind. The Dorchester (D. C.) 134 Fed. 564; The Schuykill (D. C.) 249 Fed. 781; The Belgenland (D. C.) 36 Fed. 504.
Affirmed,